     Case 3:18-mj-01143-RMS Document 9-1
                                      7-2 Filed 01/23/20
                                                01/22/20 Page 18 of 20
                                                                    33
  Case 3:18-mj-01143-RMS *SEALED* Document 1-1 Filed 07l16ltB Page 1of 20




                              L]NITED STA I I    \iltsltU( t( olIRT
                                 DISTRIC'I.()I   ir'{iiN\[r ll( uT

                                                           P   3' lrl
IN RE APPLICAI'ION                      U.S. DISTNICT COURT
F'OR SEARC}I WARRANT FOR                          )    Nlt.s('. N()
PRECISE LOCA]'ION INFORMA'fION                   )
FOR CET,I,ULAR PHONE WTI'H CALL                  )     Filed Under Seal
NUMBER(S)   (787 )67 8-67 47 and (203)606-8 1 98




                                           AFFIDAVIT


        Michael A. Fraenza, a Task Force Officer with the Drug Enforcement Administration

("DEA'), being duly sworn,   deposes and states:

                                        INTRODUCTION

        l.     I am a deputized Task Force Officer with the DEA and am currently assigned to

the New I'laven District O1fise Tactical Diversion Squad, which is comprised of personnel from

the DEA, Wilton Police Department, New I-laven Police Department, Bristol Police Department,

Shelton Policc Dcpartment, Wallingfor! Police Ddpartrnent, and Monroe Police Department,. I

have been a DEA Task Foroe Officer since September 2017 .      I   have been employed as a Police

Officer in the State ofConnecticul since July 2007 and am cunently assigned to the Narcotics

Unit in the Detective Bureau of the Wallingford Police Department.

       2.      During my tenure as a Police Officer and as a Task l'orce Officer, I have

participated in numerous criminal investigations, including investigations into suspected narcotics

tralficking. I also have received instruction relative to conducting drug investigations while

atlending numerous classes, scminars, and conferences at the police officer Standards and

                                                   I
      Case 3:18-mj-01143-RMS Document 9-17-2 Filed 01/23/20
                                                   01/22/20 Page 2 9 of 20
                                                                        33
   Case 3:18-mj-o11-43-R MS *SEALED* Document 1-1 Filed 071L611,8 Page 2 of 20



'l-raining Academy in Meriden, Connecticut. I have written and executed search warrants, which

have rcsulted in the seizure of illegal drugs and evidenoc ol'drug violalions. Over the past elcven

(11) years in law cnforcement. I have participated in numerous investigations involving

individuals suspected of distributing illegal drugs; coordinated controlled purchascs of illegal

drugs utilizing confidential inlbrmants, coopcrating rvitnesses, and undercover police officers;

w    tten, obtained, and coordinated the execution of search and arrest warrants penaining to

individuals involved in the distribution ofillegal {ryrgs; conducted electronic as well                as physical


surveillance ol individuals involved in illegal drug distribution; analyzed records documenling lhe

purchase and sale    ofillegal drugs; and spoken with inlbrmants and subjects,             as   well   as other looal,


state, and Federal law entbrcement officers, regarding the manner in which drug distributors

obtain, finance, store, manulacture, transport, and distribute their illegal drugs. In addition. I also

reccive periodic in-servicc training relative to con{ucting drug investigations. As a result of my

training and experience, I am familiar with the behaviors, methods, and common practices of

persons and organizations that illegally traffic and distribute controlled substances, as well as the

devices commonly utilized by them.

          3.     I am an investigative or lar.v enlbroemeut olllcer ol the l-lnited States within the

nteaning of 'l itle I 8, [Jn ited Stales C]ode, Secl ion 25 1 0( 7), that is, an oilicer   o   l'the United Stales

who is empotvered by law to conduct investigalions oland to make arrests for federal felony

otfenses. I am a co-case agenl on the investigation that is the subject of this affidavit and have

personally participatcd in the investigation concerning violations of the t'edcral laws listed in this

afli dav it.




                                                        2
         Case
         Case3:18-mj-01143-RMS
              3:18-mj-01143-RMS Document
                                Document7-2
                                         9-1 Filed
                                             Filed01/22/20
                                                   01/23/20 Page
                                                              Page10
                                                                   3 of
                                                                      of20
                                                                         33
     Case 3:18-m.i-01143-RIVS *SEALED* Document
                                              1-1 Filed 07lLGl1,B Page 3 of 20


          4.      On June 19.2018, the government madc an application tirr a warrant pursuant to

Fcdcral Rule of Criminal Procedure      4l   and 18 U.S.C, $ 2703(c)( l)(A) authorizing agents o1'the

DtiA, Task Force Ollicers to ascertain for      a pcriod     of 30 days the physical location o[': the cellular'

telephone assigned call numbers 787- 678-6747. subscribed in the name o1' NO NAME,                    N0

AI)DRESS (hereaiier rcl'errcd to as "Target Telephonc 1"), with services providcd by'f-Mobile,

and 203-606-8198, subscribed in the name of            N() NAME, NO ADDRESS (hereafter ref'ened to

as    "Target Telephone 2"), with service provided by l-Mobile. The location information

requested (thc "Requestecl Location     Inlbmation") includcs but is not limited to, E-91I          Phase     II

data (or olher precise location infbrmalion) concerning thc          'l'arget 'l'elcphone I and Target

'l'elcphone 2 (collectivelv relerred to as the "T'arget 'lclephones"), rvhich are desclibed herein and

in Attachment A. ancl the location infbrmationto bc scized is described herein and in Attachment

Il.   On the same date, the governn.rent also applied lbr an Ordcr authorizing the installation and

use    ofpen-regisler devices or processes, trap-and{race devices or processes, and the disclosurc ol'

certain electronic communications records and/or inlb|rration, with regard to the I arget

'lelephoncs (hereafter rel'erred to as "Pen Regisler Irlbrmalion")
                                                                   krr a six$,-day period. Botir

applications were granted.

          5.      I subrrit this allidavir in support ol an application lbr a warrant pursuant 10 Federal

Rule of Criminal Procedure 41 and       l8 tJ.S.C. $ 2703(c)(i)(A) authorizing        agents of lhe Di--lA,

'l'ask Force Of}icers, and members of the iJnited States Marshals Servicc (tlSMS) 10 ascefiain tbr

a period   of30 days the physical location    o1-:   the celltrlar telephonc assigncd call number(s)


t787\678-6747. subscribecl in the nane       of NO NAME, N0 ADDRESS ("Targct'I'elcphonc

I   "), with scrvices provided by 'f-Mobile   and (203)606-81 98, subscribed in the namc         ol NO
                                                         3
    Case
     Case3:18-mj-01143-RMS
           3:18-mj-01143-RMS Document
                              Document7-2
                                       9-1 Filed
                                           Filed01/22/20
                                                 01/23/20 Page
                                                           Page114 of
                                                                    of20
                                                                       33
  Case 3:18-mj-01143-RMS  *SEALED* Document 1-1 Filed O711611,8 Page 4 ot 20




NAME. NO ADDRESS ("Target Telephonc 2"), with service provided by 1'-Mobile. 'l'he

location inlblmaliou requested (the "Rcquested lnformation") inch.rdes but is not lirnited to, E-91               I


Phase   II data (or other precise location information) conceming the Target Telephone I and

1'arget Telephone 2, which are describcd hercin and in Attachment A, and the location

irrlbrrration to be seizcd is described herein and in Atlachment B.
                .lhis
        6.              aflidavit sets forth facts and evidence that arc rclcvant to lhc requosted courl

ordels, but does not set tbrth all the facts and evidence that I have gathered during the course of

the invesligation   olthis matter. l'he statcmsnts conlained in this affidavit     are based, in part, on

my pcrsonal knowledge; on inlbrmation provided by agents and task force officers ofthe DEA; on

infbrmation developed through consensual recordings, controlled purchascs oI narcotics, and

physical surveillanoe; on information providcd by confidential inlormants and cooperating

witnesses; on analysis oftelephone call detail rccords and tclcphonc subscribcr infbrmationl and

on review of Connecticut l)epartment of Motor Vehicles and court records,

        7.      I have personally participatcd in this invcstigation and am Iamiliar with the l-acrs

and circumstances o1'1hc olfenses dcsoribcd      hcrcin. 'l'hc inlormation containcd in this affidavit       is


based on this fhrniliarity, and upor.r inlbrntation which   l have leviewcd and determincd to          be

accurate and   reliablc. Since this affidavit is being submitted for the limited purpose ofthe

aforementioned authorization, I havc nol includod cach and every fact known Io mc conceming

this investigation. I have set forth only the lacts that I believe are gssential to establish the

tbundation nocessary to support the issuance of thc requesled court order.

        8.      Probable cause exists to believe that the Requested Infbrmation         will constitute or

leacl to evidenoe   ol of'lcnses involving conspitacy to   possess   with intcnt to distribute   and

                                                     -t
     Case
     Case3:18-mj-01143-RMS
           3:18-mj-01143-RMS Document
                              Document7-2
                                      9-1 Filed
                                           Filed01/22/20
                                                01/23/20 Page
                                                          Page12
                                                               5 of
                                                                  of20
                                                                     33
  Case 3:18-mj-01143-RMS *SEALED* Document 1-1 Filed 07116118 Page 5 of 20




distribution of narcotics in violation of Title   2I.   United States Code, Sections 841 , 843, and 846

(the "'l argel Ofl'enscs"), as weil as the identillcation of individuals rvho are engaged in the

cornmission of these ofl'enscs. For the reasons set out in this allidavit, there is probable cause to

believe Heriberto "Cayey" CO'1"1O is using 'Iarget Telephone              I   and Target Telephone 2 to

commit the Target Offenses along with other phone numbers yet to be identilied.

                                          PROBABLE C4USE

       9.        tleriberto "Cayey" COTTO, DOB 12-29-1980, is believed to be active distributor

olheroin in and around New Haven, Connecticut. This belief is based, in part, on information

from two (2) DEA Conlidential Sources (CS); multiple controllcd purchases ofheroin directly

liom COl"l'O utilizing    a   DEA undercover Task Force Officer as wcll as a DEA Confidential

Source (CS), call detail records, surveillance, and other inlormation developed during the course

of this invcstigation that I have determined to be accurate and reliable based on my training and

experience.

                                Information Obtained from DEA CS-18-157344

        I   0.   ln or around February 201 8, DEA CS I 8- I 5 7344, hereinafter referred to as the CS,
                                                        ...1'.:
met with law enforcement officers and indicalcd that hc/she was willing to cooperate with federal

and statc authorities. The CS stated that heishe could purchase heroin            tiom I{eriberto CO'|I'O in

Ncw Ilavcn, Conncclicut. 'l'he CS indicated that he/shc arranges heroin purchascs lrom COT'I'O

by calling ('I'arget 'I'elephone 1), (787)678-6147       .   The CS liuther stated that this phone is held by

CO'ITO

                         Use ol the Ta rget 'Ielcphonc(s)         to'l'ralfic Heroin


                                                        5
    Case
     Case3:18-mj-01143-RMS
           3:18-mj-01143-RMS Document
                              Document7-2
                                       9-1 Filed
                                            Filed01/22/20
                                                 01/23/20 Page
                                                             Page13
                                                                  6 of
                                                                     of20
                                                                        33
  Case 3:18-mj-o1143-RMS  *SEALED* Document 1-1   Filed 07lL6l18 Page  6 of 20




        ll.     During the week of Fcbr-uary         1,5. 201   8, members ol the l)r'ug l:nlbrccment

r\dnrinistration (DFIA)   Ne rv l   laven Distlict Otiice (NI IDO) l'actical Divcrsion Stluad ( l'l)S) met

with the CS at a prcdetermined location within the Clity of New I laven. In the prcscnce ol'

investigators, the CS contacted COl-l'O on Target Telephone                 I   and ordered ten ( I 0) bundles ot'

heroin. CO'l"lO instructcd the CS to meet him in the area of'Forbes Avenue and Wheeler Strect

in New Haven and to contact him on Target Telephone                 I   when he was in thc area. Prior to the

transaotion, thc CS was searched and provided with an amount of DEA serializ-ed OAF to

facilitate the transaction, The CS was also equipped with a covert audio recording device-

Investigalors subsequently dropped olf the CS in an area            olNew Haven and maintained coirstant

surveillance on him/her throughout the lransaction. During surveillance, investigators observed

the CS rncct with a male idcntilled as CO'I'TO at thc intcrscction of Forbcs Avcnue and Wheeler

Slreet. 'l'he CS and COTl'O conductcd a brief hand-to-liand exchange bcfbrc parling ways.

        12.    Upon completing the lransaction, the CS returned to a prcdelermined location

where he/she niet with invcsligalors and provir,lod them with tcn (10) bundles of heroin in which

he/shc purchasecl   liorn CO'f'l'O    as   wcll as thc covert recorder. l-he CS stated that COT1'O handed

lrirn/her the heroin in cxohange lbr the sum of       DIA OAF agents providcd            him/her prior to the

transaction. The CS also statcd that hc/she asked COI'TO il'hc would bc ablc to gct him/her

grams ol'heroin rathcl than bundles. COTTO statcd that hc sells heroin for $80.00 per grarn and

would bc ablc to lacilitate the CS's r.qu"rt nlrr"rrlty llve (25) to Iilty (50) grams.

        I3.    Duringtheweckof Malch 08,20I8 membcrs of the DFIA NIIl)O'l l)S fornrulated

plans to conduct a controllcd purchase ol'eight (t't) bundles           olheroi:r liom CO'l'fO in thc arca ol'

l)unkin Donuts located at 189 l'orbes Avenue New llaven, Connccticul. Invcstigritors rnet with

                                                         6
      Case
      Case3:18-mj-01143-RMS
           3:18-mj-01143-RMS Document
                             Document7-2
                                      9-1 Filed
                                          Filed01/22/20
                                                01/23/20 Page
                                                         Page14
                                                              7 of
                                                                 of20
                                                                    33
  Case 3:18-mj-01143-RMS *SEALED* Document                1-1   Filed 07176178 Page 7 ot 20




the CS in a predetermined location where he/she made a telephonc call to COTTO, in the

presence of investigators, on his ccllular phone, (787)678-6747, asking   hirr for thc heroin.

COTI'O instructed the CS tq walk to Dunkin Donuts locatecl at 189 Forbcs Avcnuc Ncw l{aven kr

complete the deal. Investigators subsequently searched the CS to ensure that he/she was lree      of

money and contraband. 'I'he search yiclded negative results. Investigators provided the CS with

an amount   ofDEA Serialized OAI.'as well   as a covcrt recording device to record the transaction.


The CS lcfi the predetermined location and began walking towards the meet location.

lnvestigators subsequently observed the CS mcct with a male identified as    CO'    'O in a parking


Iot at thc interseclion ot'l'orbes Avcnue and Whceler Iload where they conducted a briefhand-to-

hand exchange. After the hand-to-hand exchange, the CS and GOT'I'O walked a short distance

around the rear ofthe building and could be seen by investigators talking 10 one anolher. They

parted ways a short timc later.

        14.    Upon rcturning to the predetennined looation, thc CS whele heishe provided

investigators with eight (8) bundles of heroin he/she rcceivecl lrom COTTO. Thc CS stated that

he/she inquired abot( purchasing grams   ofheroin tiom CIOTTO or ntccling his hcroin "connccl"

in ordcr to purchase thern. The CS stated thal COl l'O told hirn to "forget about the connect" and

that il'he/she needed heroin in the lbrm ofgrams, he sells them for $80.00 per gram.

                       Information obtained from DEA CS l8-158162

       15.     During the month ol'April 2018, TFO F'raenza met with DEA CIS 18-158162 in

New Haven, Connecticut. The CS inlbrmed'l-l'O F'raenza that he/shc can purchasc heroin Iiom

COI.TO. l-he CS Iurther stated that he/she has been purchasing two (2) to three (3) bundles      o1.


heroiniiomCOTTOeveryotherdaylbrapproximalclythelasttwo(2)years.'theCSstatedthat
                                                 l
      Case
      Case3:18-mj-01143-RMS
           3:18-mj-01143-RMS Document
                             Document7-2
                                      9-1 Filed
                                          Filed01/22/20
                                                01/23/20 Page
                                                         Page15
                                                              8 of
                                                                 of20
                                                                    33
  Case 3:18-mj-01143-RMS *SEALED. Document                          1-1    Filed 07116118 Page 8 of 20




he/she contacts CO     tI'O   on his cellular telephdne, (.787)6711-6741. when lie/she wants to purchase

heroin. 'l-he   CIS also stated that he/she   would bc r.villing to ir)t[oducii an undercover Task l"orce

Oltcer to COTTO in order to conduct contlolled              buys.

        16.       During the week olMay 02,2018 menrbers ol-the DEA NHDO l'DS facilitated a

controlled purchase of heroin from COTTO utilizing the CS and an undcrcover'lask Force

Officer (hereinafler relerred to'as the UC). Prior to conducting thc controlled purchase.

investigators met with the CS and the IJC at a predetermined location in New Ilaven, Connecticut

'l-he CS contacted CO'ITO on his cellular telephone, (787)67 8-67 47 in the presence            of
                                                                    ,

invcstigators and asked him ilhe/she could purchasc onc             (l)   bundlc ot'hcroin l'rom him. C01'TO

instructed the CS 1o meet hini in the area of Wheeler Street and F'orbes Avenue in New Haven to

conrplctc thc transaction. 'Ihe IJC was then provided with an amount of DF]A serialized OAI;.

'l'he UC and the CS thcn drovc to lhe meet location and surveillance was maintained on them by

investigators throughout the transaction. Olce at the meel location, investigators observed a male

identified as CO'ITO walking in the parking lot towards the UC's vehicle. COTTO approached

the CS, who was on thc passenger side, and conducted a brief hand-lo-hand exchange before

rvalking to the rear of'thc building. 'l he UC then drove away and nret with investigators at a

predetermincd location. Once at Lhe predetetmined localion, the UC provided investigators with

the hcroin purchased from CIOITO. The IJC stated that he handcd the CS lhc buy money and

he/she subsccluently handcd the money to COTTO who in return har.rded the heroin to the ClS.

       16.         During the week olMal'09,20I8, TFO f'raenz-a spoke to the CS who informed

him that CO-l"l O had changed provided him/her with another phone number (203)606-8198. The

CS stated that COTTO told himihel to call him on that phone number firs1 when he/she wanted to

                                                       li
        Case
        Case3:18-mj-01143-RMS
             3:18-mj-01143-RMS Document
                               Document7-2
                                        9-1 Filed
                                            Filed01/22/20
                                                  01/23/20 Page
                                                           Page16
                                                                9 of
                                                                   of20
                                                                      33
  Case 3:18-mj-01143-RMS *SEALED* Document                          1-1   Filed   07l76ltg        Page 9 of 20




biry   hcloin. N4crrbcls olthe l)llA Nllt)O l't)S subscclucntlv lirlmulated plans to conduct                a


controllcd purchase ol'hcroin liom CO I"I O utilizing thc           C'S and the   U('.   'l hc   ('S met with

invesligators and madc tclcphone contacl wilh (l()'l-TO on his ccllulal phonc, (203)606-8l9tl, and

asked him    if   he/she could get three (3) bundles    ofheroin. COI-IO told the CS that he was "good"

and (o meet him at "his work"         (Onofiio Food Distributors located al 35 Wheeler Road New

['laven). Investigators provided the UC with $240.00 worth of DEA Serializcd OAF as well                        as


two forms ofcovcrt recording devices (lighter and Kell phone). The UC proceeded to drive with

the CS, in the UC's vehicle, to the area of'Wheeler Road and Forbes Avenue. Investigators

followed bchind the tJC's vehicle, maintaining constant surveillance on thc iJC and CS until

the'y arrived at the meet location.


          17.        Upon arrival at the meet location, members of lhe Nill)O 'fDS anrj 'lask F.orce

conducted surveillancc during the transaclion. Investigabrs statcd through radio communications

that CO'f-lO was on sccnc. standing next to a picnic table near a taco truck, wcaring a grey

colored hoodie. Investigators also intbrrnccl the surveillance detail that CO I'-l'O arrived in a bluc

'l'oyota Ilighlander bearing Conneclicut registration 4G84349. A query olthe vehicle's


regislration showed that it came back registered to Yahaira LEON of5 Rockview Circle New

[{aven. lnvestigators know I-EON to be CO'l"l'O's girlfriend. While conducting surveillance,

Investigators observed the     Il(l   and the CS   pull into   a parking space ncxt to where COTTO was


standing. COTTO proceeded to rvalk towards the front passengcr seat ofthe llC's vehiclc at

whioh tirne they conductcd what appearcd to be a hand-tchand exchangc. Aiier the briel'

cxchrngc, they parted ways. (lO'f'lO retunrecl to thc arca iuour1d the laco truck and continucd ttr

have convcrsalions with patrons in thc area.
                                                          ir
                                                         9
    Case 3:18-mj-01143-RMS Document 9-1
                                     7-2 Filed 01/23/20
                                                01/22/20 Page 1017 of 20
                                                                      33
 Case 3:18-mj-01L43-RMS *SEALED* Document l--l- Filed 07lt6l18 Page 10 of 20



        '18.   'l he CS and the UC returned to a predetermincd location where thc UCI provided


investigaror rvith the three (3) bundlcs ol heroin purchascd fiom C()ITO. The tJC stated that

during the transaction, he asked COI'TO ifhc could call him from now on and deal with him

directly. 'l'he UC stated that COTTO replied yes and told him to text him his phone number.

        19.    I)uring the week oi May I 5, 201 8, the NI IDO l'DS and '['ask []orce tbrmulated

plans to conduct a controlled purchase $800.00 .worth of heroin from COTI'O in thc arca             of

fiorbes Avenue and Wheeler Road in New Haven, Connccticut. Investigators subsequently met

with the lJCl at a predeterrnined location. 'l'hc UC had bccn in r:ontacl wilh COTTO earlier via

cellulal telcphone, (203)606-{i198 and ordered ten (10) hundles ofheroin. While investigators

wcre with the UC, he reccived a telephone call lrom CO'ITO, 203-606-8198, who inquired as to

the UC's current localion. 'l'hc UC in(brmed him that he was getting ol1'rhe highwav and would

be thcre in ten minutos.   CO'II'O instructcd the UC to go to "the same place       as last   timc" (parking

lot noxt to a taoo truck on the corner of Wheeler Road and Iorbes Avenue). lnvestigators

lbllowed bchind the l-lC's vehicle lio:n the prcdelerminecl   n.reet   localion until he reachecl the meet

looation at the interscction ol'f.orbes Avenue and Wheeler Road.

       20.     Upon the llC aniving at the meet location, members of the TDS and Task Force

maintained surveillance on the UC throughoul the transaction. Investigalors observed COTTO

parking his vehicle, a red'foyota Corolla bearing Connecticut registration 4ALAE0, on lhc side            o1'


the Onofrio Food Distributors building located at 35 Wheeler Road New           llavcn. A query through

COLLECT shows thal this vehicle is registered to CO'11.O's girlfriend, Yahira I-eon of.5

Rockview Circle Apartment D Ner,v Haven, Connecticul. lnvestigalors observcd COT'l'O wa]k

around thc building and mcet with the UC who was seatcd inside his vchiclc. Investigators

                                                 10
    Case 3:18-mj-01143-RMS Document 9-1
                                     7-2 Filed 01/23/20
                                               01/22/20 Page 11
                                                              18 of 20
                                                                    33
 Case 3:18-mj-01143-RMS *SEALED* Document 1-1 Filed 07116118 Page 11 of 20




observed COI"I'O standing nexl to the front driver side door ol thc UC's vchicle tbr a short period

ol'(in.re, bctbre CO'l 'l'O walked away and entcred a back doorway of Onotiio Foods.

Investigalom fbllowed the UC vehicle out of the rneet location and subsequently mct with him at       a


prcdetcrmincd looation in Ncw [{aven.

        21.      The UC subsequently provided invdsligalors with the ten (10 bundles of heroin he

purchased tiom ClOl"t'O. 'l'he UC inlormed investigators that COTTO told him he was going to

charge him $70.00 per bundle the nexl time he purchased herojn lrom hirn rather than $80.00 he

previously charged him.

        22.       During the week o{'May 18, 2018 the DFIA Nl IDO l'DS and Iask lrorcc

thcilitated plans to conduct a controllcd purchase ofheroin from COl'fO in New llaven,

Connccticut. J'he [JC contacled COl"fO on his cellular telephone, 203-606-8198, and asked him

i1'he could purchase $ I ,400.00 worth of heroin frorn   him. COTTO krld the IJC thal he had the

heroin on him and thal he would meet him by the taco stand in the parking lot at the intersection

of lorbes Avenue and Wheeler Road in New Hdven'to complete the transaction.

       23.      lnvestigators met with the UC in a predetermined location and provided him with

two fbrms olcovert recording devices (Kel hat and Kel phone) as wcll as !i1.400 woflh of DliA

Serialized   OAIr. Invcstigators thcn tbllowed bchrnd the IJC tionr thc predctermined locatron until

they alrivcd at the mect location on Forbes Avenue and Wheelcr Road. while maintaining

constant surveillance on the   UC. Upon arriving at the mcct location,   investiSators maintained

surveillance on the UCl. Thc UC received a telephone call liom COl"lO in{brming him that hc

                        'l                                                 COT]O to call him
was filieen minutes out. he U(l then lcft thc parking lot and intbrmed                         when




                                                  1l
    Case 3:18-mj-01143-RMS Document 9-1
                                     7-2 Filed 01/23/20
                                               01/22/20 Page 1219 of 20
                                                                     33
 Case 3:18-mj-01143-RMS *SEALED* Document 1-l- Filed OTlLGlIS Page 72 ot 20




l')c Bot   therc, lnvesligators subscclucnllr, lirllorled bclrintl the IJC   as hc   lcli llrc palking lol   and


lbllowed him lo a prcdeterrnined location.

           24.     Approximately twenLy minutes later thc UC receivcd a telephone call l'rom

COTTO inlbrming him that hc would be at the meet location in approximately tive minutes.

lnvcstigators followed behiud the UC until he reachcd the meet location. While the UC was

parkcd in the parking lot nexl 10 the taco sland, investigators observed a male investigators

recognized as CO'f1 O, exit a blue 1'oyota l{ighlander boaring Connecticut registration AG84349.

Investigators know CO'fTO to operate this vehicie and know it is registered to his wif'e, Yahaira

LIriON. lnvestigators obscrved a female known to bc LEON operating thc vchicle. lnvestigators

obsened COI'TO walk around the rear ol'the Onolrio l-'oods building, located at 35 Wheeler

I{oad, and approached the front driver side window oi'the UC vchicle. CIOTTO then conducted a

brief handto-hand cxchange rvith the        llC   belbre walking parting ways and walking around

the back parking lot arca      olOnofrio Foods. lJpon completing the hand-to-hand              exchange, the UC

Iefi thc parking lot and returned to a predetcrmined location. Invesligators lirllowed behind the

IJC to the predeternrined location and maintained surveillance on him at all times.

           25.    lJpon mecting at thc predeterminecl location, thc UC provided investigators with

l\lenty (20)    bund.les   ol'hcroin he purchased liom CO'l 'l'O. The UC also stated that COTTO

inlbrmed him that the next time he purchascd heroin fi'om hinr he would chargc him $65.00 per

bundle. 'l'he UC also inquired as to how nruch he rvoulcl sell him a gram ol'loose heroin. COT'fo

rcplied that he woulcl cheok on prices and get back to him.

           26.    During the week ofJune lC),2018. thc LIC receivcd a tcxt message from COI"IO on

)iis cellular telephone, (203)606-8198, Target Telcphonc          2,   stating lhat hc would charge ITim

                                                       t2
    Case 3:18-mj-01143-RMS Document 9-1
                                      7-2 Filed 01/23/20
                                                01/22/20 Page 13
                                                               20 of 20
                                                                     33
 Case 3:18-mj-01143-RIVS *SEALED* Document 1-1 Filed 07176178 Page 13 of 20




$85.00 pcr gram ol loose heroin or $65.00 per bpndle.
                                                      'fhc UC subsequcntly ordered ten (10)

grams of loose heroin liom C'OTTO. CO'ITO instructed the [.]C to n'reel him at thc taco stand al

the intersection ol'Forbes Avenue and Whceler Strect to complete the transaction. Investigators

met with the UC and provided him with $850.00 worth of DEA serialized OAI,'as well as a covefl

recording devicc. Investigators then tbllowed the LJC to the mcet location.

          27   .   Once at the meel location, investigato[s observed CO'I'1'O as well as two I Iispanic

males walking towards the UC's vehiclc. 'fhe two males walked past the UC's vehicle while

C()'11-O approachcd lhe tiom driver side. While thc transaction was occurring. investigators

heard live lbed tiom the covcrt recorder bcing utilized by thc L;C. 'l'hc UC and COTTO

conducted a hand-to-hand exchange and held a brief conversation. l-he UC told COl"l'O that he

could get rid of twcnty five (25) grams ofheroin and asked if COTTO could gel him that much.

COT'I'O told the tJC that he could and to "let hirn know". They then parted ways at which time

investigators observcd CO'l"lO and thc two Hispanic males meet up and enter then packagc store

located in the fiont    olthe parking lot ol'35 Wheeler Road. 'lhc UC then returned to a

predetermined location where he provided investigators with the ten ( l0) granis of heroin

purchased iiom CO'|TO.


         28.       On July 02, 201 8. the IJC contactcd COTTO on his cellular telcphone, 203-606-

8l 98, Target Telephone 2, and requestcd a meeting in order to discuss a heroin lransaction.

CO fTO subsequently agrecd 1o meet with the UC in a parking lot at the inlelsectjon of Wheeler

Slrcet and li'orbes Avurue in Ncw I{avcn, Con ecticut. I)rior to thc meet,'l      IO   Irraenza and l   lro

Wctheleci met with the IJC and ptovided him with an audio and visual covcrt rccording device as

wcll   as a   Kell phonc in ordcr to receive live l'eed audio during the'mcct. 'l FO Irraenza and'l'lrO

                                                      ti
    Case 3:18-mj-01143-RMS Document 9-1
                                      7-2 Filed 01/23/20
                                                01/22/20 Page 1421 of 20
                                                                      33
 Case 3:18-mj-011-43-RMS *SEALED* Document l--1 Filed 07l16lLB Page 14 of 20




Wethc'red subsetluently fbllowed the LIC to the meet location at which time memhers of the'l'DS

assisl.ed in sulvcillance-



        29.      While conducting surveillancc,'l'FO Monk and SA Lang observed

COTTO walking tiom the middle porlion olthe parking lot towards the UC's vehicle. COT1'O

proccodcd to walk to the l'ront driver side window and engagc in a conversation with the tlC,


        30.      'l'FO Wethered monitored thc live t'eed f'rom the Kell phone and heard the UC ask

COI'TO if he could get him twenty five (25) grams of'hcroin. COTTO replied by lelling the UC

that hc could get   il for him and that   he was going to have to call his connect to see   if   he coulcl get

it that day or the next n:orning. Prior to returning to thc parking lot, CO'l-l'O informed the [JL]

that he would conlacl his connect and get right back to the UC.


        31.      'l-irO Fraenza and     'IIO   Wethered subsccluently met with thc UC in    a


predetermined iocation to awail a return phonc cail'liom COI'I        O. Approximately flve        minutes

later, COTTO contact the UC anti told him lhat hb would be able to get him the twcnty five (25)

grams olheroin the following morning. COTTO inlbrmed the tJC that he would contact him with

a pricc when he had the heroin in his possession.



        32.      On July 03,2018, the UC received multiple phone calls liorn CO'l'l.O lrom both

of his oellular telcphone numbers. 201-606-81 98. Target Telephone 2, and 787 -678-6741,
                           -lhe
Target Telephone      l.          UC initially missed the phone calls however he eventually picked up        a


call liom   203 -606-8198,   Target Telephone 2, and spoke to CO'l"l'O. During the phone call

COl'fO inlbrmcd him that hc had          thc heroin and would charge him $70.00 per gram ($1,760.00)


                                                       I'l
    Case 3:18-mj-01143-RMS Document 9-1
                                      7-2 Filed 01/23/20
                                                01/22/20 Page 15
                                                               22 of 20
                                                                     33
 Case 3:18-mj-011-43-RMS *SEALED* Document L-1 Filed OTlLOllS Page 15 of 20




total.   l he UCI responded to   COIl O that he woulcl mccl with him in thc moming          to complete thc

transaction.


         33.      TFO Fraenza and TFO Wcthered met with the UC at a predetermined location and

provided him with a covert audio and video recorder as well as a Kell phone to provide live feed

audio during the transaction. The UC subsequenlly contacted COTTO on his oellular telephone,

203-606-81 98, Target Telephone 2, and told hiin that he was en route to meet him to complete

the transaction. TFO Fraenza then provided the UC with $ I ,760.00 worth of DEA Serialized

OAF and fbllowed him from thc predetormined location to the meet location which was located al

the corncr ol'Whceler Streel and Forbes Avenue in New Haven.


         34.      Upon arriving at the meet location, surveillance was maintaincd by SA Lugo, SA

Lang, SA Edwards, SA Clogan, and TFO's Trahan, Chaves, McPaddcn, Monk and Vasquez. TFO

Monk and SA Cogan observed the UC vehicle pull into the parking lot at the intersection of

Wheeler Streel and Forbes Avenue. 'l'FO Fraenza and'l'FO Wethered observcd COTTO exiting

the front door   ofthe Grapes and Grains package store and begin walking towards thc UC's

vehicle. COTTO subsequently walked to the frgnt drivbr side window of the UC's vehicle, leaned

inside the window and exited several second later. While lhe transaction was being conducted,

TFO Fraenza and TFO Wethered heard COTTO tell the UC through the live feed Kell phone that

he could "play arourrd   wilh this   a   little bit". Through his training and experience, l'FO Fraenza

knows that COTTO was referring to "cutting" the heroin with cuning agents in order to increase

rhe quantity. 'l'he IJC and (IOTTO then parted ways ar rvhich time         l'l-O   Fraenz-a and TFO


Wethered followcd the UC tiorn the mcot location to a predetermined location. Upon anival at


                                                       I5
       Case 3:18-mj-01143-RMS Document 9-1
                                       7-2 Filed 01/23/20
                                                 01/22/20 Page 16
                                                               23 of 20
                                                                     33
 Case 3:18-mj-011-43-RMS *SEALED* Document                        1-1    Filed 0711611,8 Page 16 of 20




the predetermined location, the IJC translerrcd custody of lhc heroin to 'l-FO Fraenza, as witnessetl

by   '['IO Wethered.   'l he heroin was later weighed at approxir:.rately 25 granis and field teslccl


which yiclded a positive presumplive test ibr the presence of heloin.




                                  AT-   T}IOITIZAl'I()N IIEQTJEST

         35.      Based on thc tbregoing, therc is probable cause to believe that the Requested

Infbrmation will lead   Lo   evidenoe regarding lhe iictivities described above. Based upon all ofthe

lblegoing facts, as wcll as nry training and experience, I believe lhat there is probable cause to

believe that COI-'I O is currently using Target Telbphone           I   and Target Telephone 2 in

fuflherance of his drug tratlicking activity and thal thc Requcsted Information         will help   agcnts

locale COTTO whcreabouts, the locations whcrc hc storcs and sells narcotics, and thc Iocation

and identity of his supplier(s). ln mv expericncc, drug traflickers usually carry their cellular

tclephones on their persons to narcotics tr&nsactions to lircilitate the rncctings and to keep track ol'

the whcrcabouts ol'their associates en roule to a meet localion. ln adciition. having a ccllular

telephonc on theil persons allows them to conduct business more eflicicntly and while on thc

move, evcn whcn they visit "stash" locations or sources           ofsupply. Drug   dealers such as members

ol this organization are constantly on the move throughout the day and night and, by keeping their

cellular telephoncs on tlreir persons, they can renrain in frequent cornmunication with their drug
                                               i    j,   .:   r

trafficking associates so as to keep track of their whcrcabouts if a drug transaction has been

planned and is imminent. This also allows the planning ofother transactions to take place while

concluding one transaction so that busincss is constantly undelrvay. Irinally, having a cellular

te)ephone in close proximity allows a deal location to be ohanged at the Iast possible moment,
                                                     t6
       Case 3:18-mj-01143-RMS Document 9-1
                                       7-2 Filed 01/23/20
                                                 01/22/20 Page 17
                                                                24 of 20
                                                                      33
    Case 3:18-mj-01143-RMS *SEALED* Document
                                           1-1 Filed 07l1,6lLg Page 17 of 20


which is a common cou nter-survcillance technique used by drug dealers. l)rug tralllckers also

liequently store inlbrmation perlaining to their drug traflicking associatcs in thcir telcphoncs, such

as contact numbers and       text messages. Accordingly, there is probable cause to belicve that the

Rcquested Information        will   lcad to the localion   ofTarget Telephonc I     and Target Telephone 2,

and to evidence rclated to narcotics traflicking.

         36.     WHERL)FORFI, pursuant to Federal Rule              olCrirninal l)rocedure 4l and l8      LJ.S.C.


$   2703(c)(l)(A), it is requested that thc Court issuc         a warrant and order authorizing thc   DEA to

obtain the Requested Information tbr a period ofthirly (30) days.

         37.      I'l'IS   FTJRTHER REQUITSI'ED thal the Courl direct 'l'-Mobile to assist agents ol'

thc DEA by providing all inlirrmation, facilities, and technical assistance needed to ascertain the

Rcquested lnfbrmation ,and lurther direct Sprint, the service provider for Target Telephone                  I   and

'l'urget Telephone 2, to initiate a signal to determ.ine the location of 'I'arget Tclephone           I   and

Target 'l'elephone 2 on the service provider's nctwork or witlr such other reference points                as may


be reasonably available and at such intervals and tirnes as directed by the law enlorcement agent

serving the proposed warranl, and to furnish the technical assistance necessary            1o   accomplish the

acquisition unobtrusively and with a rrinimunr of interference u,ith such serviccs as that provider

aocords the user(s)     ol'Targel 'felephone I and Targct 'I'elephone 2          t'or a period 01'thirty (30)


days. Reasonable expenscs incurred pursuant to this activity wiil be proccsscd lbr payrncnt by lhc

DDA.

         38.      I'l   lS FLJRTHER RtjQUFlS        l[D    that the Court authorizc cxecution ol'the warrant

at any time ol'day or nigh1, owing to the potential neod to locate Target           I'elcphonc I and Targct

'lelephone 2 outside of daytimc hours. Indeed, drug traUickers fiequently conduct their business
                                                           17
     Case 3:18-mj-01143-RMS Document 9-1
                                     7-2 Filed 01/23/20
                                               01/22/20 Page 18
                                                              25 of 20
                                                                    33
 Case 3:18-mj-01143-RMS *SEALED* Document 1-1 Filed 07l16118 Page 18 of 20




during night+ime hours, and thus it will bc ncccssary to determine the location of'farget

Telephone   I   and Target Telephone 2 during night-time hours

       39.       IT IS l.'URl'HI1R R},IQUFISTED that this affidavit, the accompanying warranl and

application, and the requested court orders, as they reveal an ongoing investigation, be sealed until

t'urther order of thc Court in ordcr to avoid premature disclosure of the investigation, guard

against flight, and belter ensure the safety of agents and others, exccpt that working copies may be

served on agents and task lorce officers   ofthe DEA, other law enforcement oftlcers, other

government and contract personnel acting under thc supervision ofsuch investigative or law

enibrcement o(ficcrs, and Sprint, as necessary to ellectuate the requested ordcrs

       40.       I'l'lS f,URIHER RIIQUtrS IUD.thal.      pursuant 1o 18 LJ.S.C,      Q   3103a(b) and

Irederal Rule of Criminal l'rocedure   4l(lX3), the Court autliorize notice to be delayed lbr a period

of thifiy (30) days aftcr thc tcrrnination ofthe monitoring period authorized by thc warrant or any

exlensions thereof, bccause there is reasonable cause to believe that providing immcdiate

notitication would seriously jcopardize the investigation


                                                Michael ;A.. F
                                                l'ask Force
                                                l)rug Enlbrcement Administration


Sworn to and subscribed before me      this// th day of July 2018,   at Nerv Ilaven, Connccticut.


                                                             /s/
                                                Il,ru(rrrfrle Rohe r( Sllu r,rr
                                                Unitcd Statcs l\,trrghir;rte Judge
                                                District of Conneiticut
                                         ATTACHMENTA

                                                   l8
       Case 3:18-mj-01143-RMS Document 9-1
                                       7-2 Filed 01/23/20
                                                 01/22/20 Page 19
                                                               26 of 20
                                                                     33
Case 3:18-mj-01,143-RMS *SEALED" Document  1-1 Filed 07lLGl18 Page 19 of 20


Property to Be Searched

   I   .   The cellular telephones assigned call number (787)678-6747 (the "Target Telephone    l")   and

           (203)606-8198 (the "Target Telephone 2"), whose wireless service provider is 1'-Mobile.
                                               ,',
   2.      Infbrrnation about the location olTarget Telephone I and Target Telephone 2 that is within

           the possession, custody, or control olSprint, including information about the location ofthe

           cellular telephone if it is subsequently assigned a different call number.




                                                     t9
    Case 3:18-mj-01143-RMS Document 9-1
                                      7-2 Filed 01/23/20
                                                01/22/20 Page 2027 of 20
                                                                      33
 Case 3:18-m.i-01143-RMS *SEALED* Document 1-1 Filed 0711611,8 Page 20 of 20




                                          ATTACHMT]N'I'B


Particular 'fhings to be Seized

         All inlblmation   about the location ol'the Target Telephones described in Attachment A lbr a

period of thirty days, during all times ofday and night. "Infbnnation about the location ofthe'I'arget

Telephones includes all availablc E-91 I Phasc II data, GPS data, latitude-longitude data, and other

precisc location inlbrmation, as well as all data aboul which "cell towers" (i.e., antenna towers

covering specific geographic areas) and "sectors" (i.c.. I'aces of the towers) received a radio signal

Iiom the cellular telephone described in Attachmcnt A.

         To thc cxtcnt that tlre inlbrmation described in the previous paragraph (hereinafter, "l,ocation

Inlbrmation") is within the possession, custody, or Sontrol     ol l-Mobile is required to disclose   thc

I-ocation Information to the govcmnrent. In addition, 'l'-Mobile must fi,lrlish the govemment all

inlbrmalion. f.acilities, and technical assistancc ncccssary to accomplish thc collection ofthe l,ocalion

Information unobtrusively and wilh a minimum ol interfbrence with Sprint services, including by

initialing a signal to determine the location ofTargct Telcphone      I   and Target Telephone 2   on'l'-

Mobile's network o[ with such other rel'erence points as rnay bc reasonably available, and at such

intervals and times clirected by thc govcrnmcnt.     'lhr   government shall compensate    l-Mobile for

reasonable expenses incurred in fumishing such facilities or assistance.

         This warrant docs nol authorize the seizure of any tangiblc property. In approving this

warrmt, thc Courl finds reasonable nccessily Ibr the seizure of the l-ocation lnibrmation. .9cz 18

u.s.C.   $ 3103a(b)(2).




                                                   20
